          Case 2:18-cv-01228-HB Document 128 Filed 01/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                                       CIVIL ACTION

     v.

SFR EQUITIES, LLC                                      NO. 18-1228

                                     ORDER

              AND NOW, this       lb-t:.l.,day of January, 2020, it is

hereby ORDERED that:

              (1)     the emergency motion of plaintiff Warren Hill,

LLC to enter a charging order (Doc. # 113) is DENIED as moot;

              (2)     the emergency motion of plaintiff Warren Hill,

LLC for a temporary restraining order (Doc. # 114} is DENIED as

moot; and

              (3)     the emergency motion of third-party respondents

David Reape, Vendor Assistance Program, LLC, Bluestone Capital

Markets, LLC, and Bluestone Finance, LLC to quash subpoenas

(Doc. # 124) is DENIED as moot.

                                             BY THE COURT:
